 

Case 4:15-cv-00635 Document 94 Filed on 11/26/18 in TXSD Page 1 of 1

United States Courts
Southern District of Texas

FILED
United States Court of Appeals November 26, 2018
FIFTH CIRCUIT
OFFICE OF THE CLERK David J. Bradley, Clerk of Court
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE

NEW ORLEANS, LA 70130

November 26, 2018
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 18-20513 Ranger Offshore Mexico v. Grupo Tradeco, S.A.

de C.V., et al
USDC No. 4:15-CV-635

The court has granted an extension of time to and including
December 21, 2018 for filing appellant's/petitioner's brief in
this case.

Sincerely,
LYLE W. CAYCE, Clerk
By:

Casey A. Sullivan, Deputy Clerk
504-310-7642

 

Mr. David J. Bradley
Ms. Elizabeth Gilman
Mr. Christopher Stephen Johns
Mr. John Francis Sullivan III
